                        Case 3:21-cv-00407-MCR-EMT Document 1 Filed 03/08/21 Page 1 of 6
                                                                                                                          l
                                                                                                                          '
                                                                                                                          f
                                                                                                                           f

                                                        UNITED STATES DISTRICT COURT
                                                        NORTHERN DISTRICT OF FLORIDA


                                          CIVIL RIGHTS COMPLAINT FORM FOR
                                     PRO SE, PRISONER LITIGANTS IN ACTIONS UNDER                                          If
                                          28 U.S.C. § 1331 or§ 1346 or 42 U.S.C. § 1983                                   f'




               Inmate ID Number:                          ·DC;f£~9p'2.G:,
              ll~vo~ B<t0~N
               (Write the full name and inmate ID
               number of the Plaintiff.)
                                                                                Case No.:   3: 1..l CV 401-ncR-t;.MT
                                                                                (To be filled in by the Clerk's Office)
               v.

               JJis-\--~ ce , To'na~D"='J,                                           Jury;rfial Requested?
                                                                                     ~ES • NO
               G\-e( KJ ~\-'-\db(()Q '
               fYh\l~
                (Write the full name of each
               Defendant who is being sued. If the
               names of all the Defendants cannot
               fit in the space above, please write
                "see attached" in the space and
               attach an additional page with the
               full list of names. Do not include
               addresses here.)
                                                                                                                          I
                                                                                                                          {
                                                                            I
               -------------



' FILED USDC FLND PN
    MAR 8 '21 Pt-13:0~

               NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner
               ClerkAdmin/Official/Forms




                                                                                                                          f
                                                                                                                          i
        Case 3:21-cv-00407-MCR-EMT Document 1 Filed 03/08/21 Page 2 of 6




 I. PARTIES TO THIS COMPLAINT

       A. Plaintiff

               PlaintiffsName:t[eVoo\                                    ~Co~(\IDNumber?/2.0:932-6

               List all other names by which you have been known: - - - - - - - -



               Current Institution: Qc i ~                                  {26 S Ci
               Address:si ~o (S,Ct S-t- ~-rlk~
               VV\1( ( +
                       D.[\) \=- L- ~:GS~
      B. Defendant(s)

             State the name of the Defendant, whether an individual, government agency,

             organization, or corporation.                               For individual Defendants, identify the

             person's official position or job title, and mailing address.                                           Indicate the
                                                                                                                                          \
                                                                                                                                          l
             capacity in which the Defendant is being sued. Do this for every Defendant:

             I. Defendant's Name:                            =I5o I 2\             -1, ; C=c'
                   Official Position: _ ___.;::sc.........,..9
                                                          ___ _ , - ~ ' - - - - - - - - - - - - - - - -

                   Employed at:                     ~            \o, Q \ 1/Vl e S C ~
                   Mailing Address:                     --"""-5__::;o_r_J_\---'---u_Ro--..::.:.<_-_,_'--"'""'-s---=G_.____._C_-=l=-~---
                                                             b   ts o               t(A,,S--l- \j½ 1\-tDf\ Y6 LJl)
                    • Sued in Individual Capacity                                        • Sued in Official Capacity



NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner
ClerkAdmin/Official/Forms                                                                                                            2
        Case 3:21-cv-00407-MCR-EMT Document 1 Filed 03/08/21 Page 3 of 6




             2. Defendant's Name:                            C \. \.-[(/ K
                                                             ------------------
                    Official Position:                       () F't \Ce ('
                   Employed at:                              vla I f-/\ Q ~
                    Mailing Address:                         8Q[\J/C-1 te_osc,(   Ct    £g--S-c      t:~S~
                                                                                                                \
                                              Vv4\-\a~ Fl ·J2S/l~
                     • Sued in Individual Capacity                            • Sued in Official Capacity
                                                                                                                l
             3. Defendant's Name:      :=]:6(') n SO                         w
                   Official Position: __ 1-t-    _______________
                                                              '5_@--1:,·


                                                                    _ _c__r_:
                   Employed at: _ _W....:.........;___,\'--'-(vt_-e_.S     _·- - - - - -
                   Mailing Address: --=s_a_0_·--'\_Ct       __tw_-=-S_G_-_L_-_~_-__S_--~_S(_-_,__)L_
                                                                                          ~       w~(( '56~7
                     • Sued in Individual Capacity                            ~Official Capacity                \I
                   (Provide this information for all additional Defendants in this case by                      I
                                                                                                                l
                                                                                                                i
                   attaching additional pages, as needed.)


II. BASIS FOR JURISDICTION

        Under 42 U.S.C. § 1983, you may sue state or local officials for the

        "deprivation of any rights, privileges, or immunities secured by the

        Constitution" and federal law. Under Bivens v. Six Unknown Named Agents of

        Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal

        officials for the violation of certain Constitutional rights.
NDFL Pro Sc 14 (Rev 12/16) Civil Rights Complaint Prisoner
                                                                                                            3


                                                                                                                I
ClcrkAdmin/Official/Forms




                                                                                                                '
         Case 3:21-cv-00407-MCR-EMT Document 1 Filed 03/08/21 Page 4 of 6




        Are you bringing suit against (check all that a ~

        • Federal Officials (Bivens case)                          ~ate/Local Officials(§ 1983 case)


III. PRISONER STATUS

          Indicate whether you are a prisoner, de?, or in another confined status:

          • Pretrial Detainee                                riivmy Committed Detainee

          • Convicted State Prisoner                         • Convicted Federal Prisoner

          • Immigration Detainee                             • Other (explain below):




IV. STATEMENT OF FACTS

         Provide a short and plain statement of the / acts which show why you are

         entitled to relief. Describe how each Defendant was involved and what each

         person did, or did not do, in support of your claim. Identify when and where

         the events took place, and state how each Defendant caused you harm or

         violated federal law. Write each statement in short numbered paragraphs,

         limited as far as practicable to a single event or incident. Do not make legal

         argument, quote cases, cite to statutes, or reference a memorandum. You

         may make copies of the following page if necessary to supply all the facts.                   )
                                                                                                       I
         Barring extraordinary circumstances, no more than five (5) additional pages                   I
NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner
                                                                                                       l
ClerkAdmin/Official/Fonns                                                                          4
                                                                                                       i
                                                                                                       f
                                                                                                       ~
                                                                                                       t
                                                                                                       l
         Case 3:21-cv-00407-MCR-EMT Document 1 Filed 03/08/21 Page 5 of 6




          should be attached. Facts not related to this same incident or issue must be

          addressed in a separate civil rights complaint.




                                                                                         \I
                                                                                         ~




                                                                                         tt
                                                                                         i[




                                                                                         I!
                                                                                          !
                                                                                          I
                                                                                          t
                                                                                          '
                                                                                         ll
                                                                                          !
                                                                                          I
                                                                                             i
                                                                                          I
                                                                                          I
                                                                                          t
                                                                                          i




                                                                                         I   tI
                                                                                             t
                                                                                             i
                                                                                             I
                                                                                          f
NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner
ClerkAdmin/Official/Forms                                                           5
  Case 3:21-cv-00407-MCR-EMT Document 1 Filed 03/08/21 Page 6 of 6




\tF-VON ~{o._.00 $r---lf9 3 ').h
~~c~                      ..orv~ \ '~2>\-, \-\.:.:rMn:ED\FR#iM~           Ra~     Co c C' e. c    \                                                               FL 3 ? 5
-~~ -~ 0 ~- 1 \--                                                                   _                                                 CORRECTIONAL INSTITUTION             -
z-~ 0~ E:.C<.5~                                                                 '(Y),   \\--o 1'-:".:l ¼o<:,c--2-                               4 MAR 2021        PM 2           L
 ff) , \ \~ 0
                                                                     "'
                                                                     N
                                                                          -----
                                                                           , 1° ( , cG\       ~ '2.   si '3
                                                                                                                                                                 RECEIVED !~:\? U'3    ?·!21
                                                                                                             us s\--r·, (\-     v·I           1/.:J\J ( -~   ~\()( -\--\,--)C ._,I'\
                                                                                                                +- (' ( '~ (-.:) ;- '( \ cY°J\ \\ ·
                                                                                                          . \ ) ''        C                    U { ·,        ~ ~ U ('"--;_ Y",
                                                                                                          •?o. \ o,. \-'ox. -=o-\-(ee.,.-, w n::50.C() \~ 1
                                                                                                           \         ·,   i)•   ;-                           '
                                                                                                                                                                       ~L 32.5(:)2__
